 



Exhibit 10.1



 



AMENDMENT TO EMPLOYMENT AGREEMENT

 



THIS AMENDMENT (“Amendment”) is made effective on the date hereof to the
employment agreement dated as of July 1, 2003, as amended on October 30,
2006, December 31, 2008, July 1, 2009 and June 30, 2012 (the “Employment
Agreement”), between The Hain Celestial Group, Inc., a Delaware corporation (the
“Company”), and Irwin D. Simon (the “Executive”).

 



WHEREAS, Executive has been employed by the Company pursuant to the terms of the
Employment Agreement; and

 

WHEREAS, the parties desire to amend the Employment Agreement in accordance with
the provisions of Section 7(j) of the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Agreement and supersede the provisions of the Agreement as follows:

 

1. The definition of “Termination for Good Reason” in Section 5(d) of the
Employment Agreement is hereby amended in its entirety to read as follows:

 

"Termination for Good Reason" means a termination of Executive's employment by
Executive following (i) a diminution in Executive's positions, duties and
responsibilities from those described in Section 2 hereof, (ii) the removal of
Executive from, or the failure to re-elect Executive as Chairman of the Board of
the Company or as Chief Executive Officer of the Company, (iii) a reduction in
Executive's annual Base Salary, (iv) a material breach by the Company of any
other provision of this Agreement or (v) following a Change in Control,
Executive not being Chief Executive Officer or Chairman of the Board of any
ultimate parent company resulting from the Change in Control or any material
reduction in compensation opportunity (including achievability) or benefits
provided under any compensation, incentive, employee benefit or welfare plan or
program of the Company or any subsidiary in which the Executive participates
before the Change in Control.”

 

Except as provided herein, all other terms and conditions of the Agreement shall
remain in full force and effect. Executive hereby agrees and acknowledges that
the terms of this Amendment shall not create or provide any grounds for payment
of any benefits under Section 5(b) of the Employment Agreement or otherwise
trigger any rights of Executive under the Employment Agreement.

 



IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed as
of November 2, 2012.

 

        EXECUTIVE       Date: November 2, 2012      

/s/ Irwin D. Simon

        Irwin D. Simon               THE HAIN CELESTIAL GROUP, INC.        
Date: November 2, 2012       By:  

/s/ Denise M. Faltischek

        Name:   Denise M. Faltischek         Title:   Senior Vice President &  
          General Counsel

 



 

 

